DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 14 November 2019.
Claims 1 – 16 are pending and examined below. 

Election/Restrictions
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is Required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 9 and 12 – 14, drawn to an apparatus (a system).
Group II, claims 10 – 11 and 15 – 16, drawn to an apparatus (a hand-held power tool).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
[AltContent: textbox (Hartmann et al. (US 9,102,044 B2) – Annotated fig. 1)]Groups I and II lack unity of invention because even though the inventions of these groups require at least one of the technical features of Group II, this/these technical feature(s) is/are not a special technical feature as it does not make a contribution over the prior art in view of Hartmann et al. (US 9,102,044 B2), hereinafter Hartmann.  

Hartmann discloses a hand-held power tool (1, fig. 1), comprising a percussion mechanism (6, fig. 1); a motor (5, fig. 1); and a transmission (6, A, B, annotated fig. 1) that includes the percussion mechanism (6) and that is configured to transmit a driving motion of the motor (5) to an insert tool (16, fig. 1; fig. 1 shows a tool or a device used to carry out a particular function, intermediate beater 16, inserted within an opening of element A) accommodated in a tool receiver (A, fig. 1), wherein the transmission (6, B, C) has a guide tube (20, fig. 1) in which a striker (13, fig. 1) is carried in an axially movable manner (10, 11, fig. 1), the guide tube (20) is rotatably coupled to the motor (5) via a first transmission unit (B, annotated fig. 1), the striker (13) configured to be driven in a linearly oscillating manner via a piston (12, fig. 1) of a second transmission unit (C, annotated fig. 1), and wherein a ratio between a diameter of the guide tube (20) and a diameter of the tool receiver (A) lies in a range of between 2.8 and 3.4 ([0025], ll. 4 – 7 describes the diameter 46 of the tappet 45 ranges from 30% to 50% of the diameter 42 of the basic body 30 or the beater 13 wherein the resulting ratio between a diameter of the guide tube 20 and the inner diameter of the opening of element A would be 1/0.5 to 1/0.333, or in other words, 2.0 to 3.0, which is within the claimed range of 2.8 to 3.4.  Please note, one having ordinary skill in the art would recognize that diameter 46 of tappet 45 is substantially equal to the inner diameter of the opening of element A as shown in annotated fig. 1).
Since all of the technical features of Group II do not make a contribution over the prior art in view of Hartmann, then all of the shared technical features between Groups I and II do not make a contribution over the prior art in view of Hartmann, thus Groups I 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        26 May 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731